DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application, Amendments and/or Claims
The amendment, filed 15 May 2020, has been entered in full. The amendment, filed 09 October 2020, has been entered in full. Claims 10-13, 23 and 24 are canceled. Claims 5, 6, 8, 9, 14-16,18-22, 25-31, 36 and 37 are amended. Claims 1-9, 14-22, 25-39 are under examination.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-9, 14-22, 25-39 are rejected under 35 U.S.C. 103 as being unpatentable over van der Merwe et al. (US 2017/0107291; published 4/20/17). 
van der Merwe et al. teach a method of treating Chronic Obstructive Pulmonary Disease (COPD) in a patient, comprising administering to the patient 100 mg of benralizumab or an antigen-binding fragment thereof (abstract and para 0007). van der Merwe et al. teach that the patient has a blood eosinophil count of at least 300 eosinophils/.mu.L (para 0009). van der Merwe et al. teach in certain aspects, the COPD patient has a history of exacerbations. In certain aspects, the history of exacerbations comprises at least one exacerbation in the year prior to the administration of the benralizumab or antigen-binding fragment thereof (para 0016). van der Merwe et al. teach subjects with moderate-to-severe COPD as defined by the Global Initiative for Chronic Obstructive Lung Disease (GOLD), Global strategy for the diagnosis, management, and prevention of chronic obstructive pulmonary disease (updated 2009), i.e., GOLD II-IV. van der Merwe et al. teach that these subjects had a documented history of one or more exacerbations of COPD (para 0110).  van der Merwe et al. teach in certain aspects, a COPD patient is using an inhaled corticosteroids (ICS), a long-acting beta agonist (LABA) and a long-acting muscarinic antagonist (LAMA). In certain aspects, benralizumab or an antigen-binding fragment thereof is administered in combination or in conjunction with ICS and LABA, with LABA and LAMA, or with ICS, LABA, and LAMA (paras 0030, 0060, 0105)(applies to claims 1, 19, 20, 21, 32, 36 and 37). 
van der Merwe et al. teach in certain aspects, at least two doses of the benralizumab or antigen-binding fragment thereof are administered. In certain aspects, a first dose of benralizumab or antigen-binding fragment thereof is administered at day zero and a second dose is administered at 4 weeks. In certain aspects, at least one dose of the benralizumab or antigen-binding fragment thereof is administered at an interval of 8 weeks after the previous dose. In certain aspects, the benralizumab or antigen-binding fragment thereof is administered with at least one four-week dosing interval and then with at least one eight-week dosing interval. In certain aspects, the benralizumab or antigen-binding fragment thereof is administered with three four-week dosing intervals and then at eight-week dosing intervals (paras 0020, 0022, 0035, 0055 and 0056).  van der Merwe et al. teach administering subcutaneously (paras 0113 and 0115). It is noted that the method would inherently improve the symptoms as recited (applies to claims 26-31, 38 and 39). van der Merwe et al. teach that the patient has severe or very severe COPD as defined by the Global Initiative for Chronic Obstructive Lung Disease (GOLD)(paras 0007). van der Merwe et al. teach that the COPD questionnaire is the COPD-Specific Saint George's Respiratory Questionnaire (SGRQ-C) and that said SGRQ-C score decreases by at least 9 after administering benralizumab (para 0015)(applies to claims 5-7, 16-18).
van der Merwe et al. teach a method of reducing the annual exacerbation rate of COPD comprising benralizumab or an antigen-binding fragment thereof to a COPD patient. van der Merwe et al. teach reduced exacerbation rates of at least 50% (paras 0007, 0012, 0023-0025, 0028, 0031, 0061, 0063). It is noted that the method would inherently improve the symptoms as recited (applies to claims 2, 8, 9 and 33). van der Merwe et al. teach a method of increasing forced expiratory volume in one second (FEV1) comprising administering benralizumab or an antigen-binding fragment thereof to a COPD patient. van der Merwe et al. teach that the patient has a forced expiratory volume (FEV.sub.1) of less than 80% predicted value prior to the administration. In certain aspects, the patient has an FEV.sub.1/FVC of less than 0.70 prior to the administration (paras 0003, 0007, 0075, 0076, 0103 and 106).  It is noted that the method would inherently improve the symptoms as recited (applies to claims 3, 14, 22, 25 and 34). van der Merwe et al. teach a method of increasing forced vital capacity (FVC) comprising benralizumab or an antigen-binding fragment thereof to a COPD patient (paras 0007, 0075, 0085, 0103)(applies to claims 4, 15 and 35). 
As was stated above, van der Merwe et al. teach subject with a history of at least one exacerbation in the year prior to the administration of the benralizumab or antigen-binding fragment thereof. van der Merwe et al. teach subjects with moderate-to-severe COPD as defined by the Global Initiative for Chronic Obstructive Lung Disease (GOLD), Global strategy for the diagnosis, management, and prevention of chronic obstructive pulmonary disease (i.e., GOLD II-IV). van der Merwe teach that those subjects have a documented history of one or more prior exacerbations of COPD. 
van der Merwe et al. do not teach 2 or greater than 2 prior exacerbations or 3 or greater than 3 prior exacerbations.   
However, it would have been obvious for one of ordinary skill in the art before the effective filling date to modify a method of treating COPD, reducing the exacerbation rate, reducing the annual COPD exacerbation rate, increasing FEV1 and FVC comprising administering 100 mg of benralizumab or an antigen-binding fragment thereof; wherein said patient has a blood eosinophil count of at least 300 eosinophils/.mu.L; wherein subjects have a history of one or more prior exacerbations of COPD prior to the administration, as taught by van der Merwe,  to include patients with 2 or greater than 2 prior exacerbations or 3 or greater than 3 prior exacerbations.   
One of ordinary skill in the art before the effective filing date, would have been motivated to make such modifications and expect success because absent evidence of unexpected results, the method would reasonably have been expected to be beneficial to a subject having > 2 or 3 exacerbations in the previous year given that the reference teaches “at least one exacerbation”  and “one or more exacerbations”, which includes 2 and 3.
	
				Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-9, 14-22, 25-39 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4, 9, 11, 14, 20, 21, 30, 36, 45, 48, 80, 93, 94 and 104 of copending Application No. US 2020/0123262 in view of WO 2015/057668 (MEDIMMUNE, LLC; published April 23, 2015).
The instant claims are drawn to a method of treating COPD, reducing COPD exacerbation rates, reducing annual exacerbation rates, increasing FEV1 and FVC in a COPD patient comprising subcutaneously administering 100 mg of benralizumab or an antigen-binding fragment thereof; wherein the said patient has a blood eosinophil count of at least 300 eosinophils/.mu.L prior to the administration; wherein said patient has experienced 2 or greater than 2 exacerbations in the year prior to administration; wherein said patient is using an inhaled corticosteroids (ICS), a long-acting beta agonist (LABA) and a long-acting muscarinic antagonist (LAMA). The claims teach wherein the patient has severe of very severe COPD as defined by GOLD. The claims teach wherein at least 2 doses are administered. The claims teach administering at least one four-week dosing interval and then with at least one eight-week dosing interval.
	The claims of copending Application No. US 2020/0123262 teach a method of treating COPD, reducing the exacerbation rate, reducing the annual COPD exacerbation rate, increasing FEV1 and FVC comprising administering 100 mg of benralizumab or an antigen-binding fragment thereof. The claims teach wherein said patient has a blood eosinophil count of at least 300 eosinophils/.mu.L prior to the administration. The claims teach wherein the patient has severe of very severe COPD as defined by GOLD. 
	MPEP 804 B Nonstatutory Double Patenting 2(a) teaches: Those portions of the specification which provide support for the patent claims may also be examined and considered when addressing the issue of whether a claim in the application defines an obvious variation of an invention claimed in the patent. In re Vogel, 422 F.2d 438,441-42, 164 USPQ 619, 622 (CCPA 1970). The court in Vogel recognized "that it is most difficult, if not meaningless, to try to say what is or is not an obvious variation of a claim," but that one can judge whether or not the invention claimed in an application is an obvious variation of an embodiment disclosed in the patent which provides support for the patent claim. According to the court, one must first "determine how much of the patent disclosure pertains to the invention claimed in the patent" because only "[t]his portion of the specification supports the patent claims and may be considered." The court pointed out that "this use of the disclosure is not in contravention of the cases forbidding its use as prior art, nor is it applying the patent as a reference under 35 U.S.C. 103, since only the disclosure of the invention claimed in the patent may be examined." 
In the instant case, copending Application No. US 2020/0123262 teaches that the patient has a history of exacerbations. In certain aspects, the history of exacerbations comprises at least one exacerbation in the year prior to the administration of the benralizumab or antigen-binding fragment thereof (paras 0018, 0036, 0109 and 0113). In certain aspects, the subjects have a history of greater than one COPD exacerbation in the previous year prior to the administration of the benralizumab or antigen-binding fragment thereof (paras 0164 and 0167). 
The claims of copending Application No. US 2020/0123262 teach wherein at least 2 doses of benralizumab or an antigen-binding fragment thereof are administered. The claims teach administering at least one four-week dosing interval and then at least one eight-week dosing interval. The claims teach wherein the COPD patient uses an inhaled corticosteroids (ICS) and a long-acting beta agonist (LABA) or wherein the  COPD patient uses a LABA and long-acting muscarinic antagonist (LAMA). 
The claims of copending Application No. US 2020/0123262 do not teach wherein the COPD patient uses ICS, LABA and a LAMA. The claims of copending Application No. US 2020/0123262 do not teach all of the administration scheduling dosages recited in the instant claims.  
WO 2015/057668 teaches a method of treating COPD, reducing the exacerbation rate, reducing the annual COPD exacerbation rate, increasing FEV1 and FVC comprising administering 100 mg of benralizumab or an antigen-binding fragment thereof. WO 2015/057668 teaches wherein said patient has a blood eosinophil count of at least 300 eosinophils/.mu.L.  WO 2015/057668 teaches wherein said patient has prior to benralizumab administration at least one exacerbation or one or more exacerbations (pages 2-4, 12, 21 and 38). WO 2015/057668 teaches the administration scheduling dosages recited in the instant claims (pages 4, 7 and 10).  WO 2015/057668 teaches wherein the COPD patient uses ICS, LABA and a LAMA (page 7 and 11). 
It would have been obvious for one of ordinary skill in the art before the effective filling date to modify a method of treating COPD, reducing the exacerbation rate, reducing the annual COPD exacerbation rate, increasing FEV1 and FVC comprising administering 100 mg of benralizumab or an antigen-binding fragment thereof; wherein said patient has a blood eosinophil count of at least 300 eosinophils/.mu.L; wherein subjects who have a history of greater than 1 COPD exacerbation in the previous year prior to the administration, as taught in the claims of copending Application No. US 2020/0123262, to include the benralizumab or an antigen-binding fragment thereof scheduling dosages wherein the COPD patient uses ICS, LABA and a LAMA, as taught by WO 2015/057668. One of ordinary skill in the art before the effective filing date, would have been motivated to make such modifications and expect success because copending Application No. US 2020/0123262  and WO 2015/057668 teach a similar patient population. This is a provisional nonstatutory double patenting rejection.

			Conclusion

No claims are allowed. 
	
	
	
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINA M DEBERRY whose telephone number is (571)272-0882. The examiner can normally be reached M-F 9:00-6:30 pm (alt Fri).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ELIZABETH C. KEMMERER/                                                                 Primary Examiner, Art Unit 1646                                                                                                                                       




/R.M.D/Examiner, Art Unit 1647                                                                                                                                                                                                        9/15/2022